Per Curiam.
Were the precise point in Young v. Reuben, 1 Dall. 119. now before us, that case would not be recognized as a precedent. There has been since its day, a progressive liberality in the interpretation of awards, which has placed them on a level with other writings. But the award here is of a sum presently due, the reference to a day past evidently being for purposes of calculation. As to the supposed reservation of debts due on the books, that was evidently to show that the manager was not charged with them, and that they were to be collected by the owner of the works for his own use. The award was therefore certain and final, to a common intent.
Judgment affirmed.